DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendments to the claims and specification, filed on March 1, 2022, are acknowledged. Amendments are entered.
	
Response to Arguments/Remarks
Applicant's response filed on March 1, 2022 is acknowledged and is answered as follows. 
Applicant’s remarks, see pp. 11 - 13, with respect to claim objections, specification objection, and claim rejections have been fully considered and are persuasive.  Therefore, the objections and rejections have been rendered moot. However, upon further consideration, further claim objections and rejections are made below.

	Claim Objections
Claim 8 is objected to because of the following informality: claim 8 recites "the plurality of first region channel structures". Claim 8 depends from claim 7. Claim 7 recites "a plurality of first-region channel structures". For consistency, "first region" in claim 8 should be "first-region" to match claim 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first end sidewalls" in lines 14, 15, and 19, emphasis added, in plural form.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites "a first end sidewall" at line 6, in singular form. Claims 2 - 8 each depend from claim 1 directly/indirectly, inherit the issue of claim 1, and do not remedy the issue of claim 1.
Claim 1 recites the limitation "the second end sidewalls" in lines 16, 17, and 19, emphasis added, in plural form.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites "a second end sidewall" at line 6, in singular form. Claims 2 - 8 each depend from claim 1 directly/indirectly, inherit the issue of claim 1, and do not remedy the issue of claim 1.
Claim 9 recites the limitation "the first end sidewalls" in lines 15, 16, and 36, emphasis added, in plural form.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 recites "a first end sidewall" at line 7, in singular form. Claims 10 - 17 each depend from claim 9 directly/indirectly, inherit the issue of claim 9, and do not remedy the issue of claim 9.
Claim 9 recites the limitation "the second end sidewalls" in lines 17, 18, and 36, emphasis added, in plural form.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 recites "a second end sidewall" at line 7, in singular form. Claims 10 - 17 each depend from claim 9 directly/indirectly, inherit the issue of claim 9, and do not remedy the issue of claim 9.
Claim 9 recites the limitation "the third end sidewalls" in lines 31, 32, and 42, emphasis added, in plural form.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 recites "a third end sidewall" at line 23, in singular form. Claims 10 - 17 each depend from claim 9 directly/indirectly, inherit the issue of claim 9, and do not remedy the issue of claim 9.
Claim 9 recites the limitation "the fourth end sidewalls" in lines 33, 34 and 42, emphasis added, in plural form.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 recites "a fourth end sidewall" at lines 23 and 24, in singular form. Claims 10 - 17 each depend from claim 9 directly/indirectly, inherit the issue of claim 9, and do not remedy the issue of claim 9.

Allowable Subject Matter
Claims 1 - 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
In view of the instant patent application’s record of prosecution as a whole, applicant's amendments to the claims, applicant's submitted responses that were found persuasive, and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious:
A method of fabricating a FET comprising the subject matter related to increase of the first level of the strain to second level of the strain as found in claim 1. Claims 2 - 8 inherit the allowance due to dependency on claim 1.
A method of fabricating a plurality of FETs comprising the subject matter related to increase of the first level of the strain to third level of the strain and increase of the second level of the strain to fourth level of the strain as found in claim 9. Claims 10 - 17 inherit the allowance due to dependency on claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gotsmann et al. (USPAPN US 2013/0228751 A1) do not disclose the amended claim limitations found in claims 1 and 9.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818